.·,'. ,~· ·.-AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I ofl ~ -



                                              UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                            (For Offenses Committed On or After November I, 1987)
                                               V.

                                                                                             Case Number: 3:19-mj-23602
                                  Pedro Lopez-Lopez
                                                                                            James Michael Chavez
                                                                                            Defendant's Attorney


       REGISTRATION NO. 12534508

       THE DEFENDANT:
        ~ pleaded guilty to count(s) 1 of Complaint
                                      ----'--------------------------
        • was found guilty to count( s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                       Nature of Offense                                                                  Count Number(s)
       8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                        1

        D The defendant has been found not guilty on count(s)
                                                              -------------------
        • Count(s)
                   ------------------
                                                                 dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:                                        , I --

                                         •    TIME SERVED
                                                                                      \j         l\ S,
                                                                                      ;ID - - - - - ~_ _ _ _ days

         ~    Assessment: $10 WAIVED ~ Fine: WAIVED
        1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        •     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, cir mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     . United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Thursday, September 12, 2019
                                                                                       Date of Imposition of Sentence


       Received --e-+-'
                          ~.==
                          ,.· /
                     ·\ ------                                                              "f
                                                                                                 .
                                                                                           .,/ ~v.,.
                                                                                                     ./2
                                                                                                           .
                                                                                                           '\
                                                                                                                ..)
                                                                                                              .• I • •
                                                                                                        ·::.--:·11~.
                                                                                                                      .\
                                                                                                                ✓- _\ ..
                                                                                                                           \\
                DUSM v
                                                                                           HONORABLE RICHARD L. PUGLISI
                                                                                           UNITED STATES MAGISTRATE JUDGE


       Clerk's Office Copy                                                                                                             3: l 9-mj-23602
